67 N.Y.2d 772 (1986)
Bruce Brown, Appellant,
v.
V & R Advertising, Inc., et al., Respondents, et al., Defendant.
Court of Appeals of the State of New York.
Argued February 10, 1986.
Decided March 18, 1986.
Raymond F. Gregory for appellant.
Barry R. Fischer, Lawrence H. Cooke, Felix H. Kent, Laura H. Markson, Walter E. Diercks and James L. Winston for respondents.
Concur: Chief Judge WACHTLER and Judges MEYER, SIMONS, KAYE, ALEXANDER, TITONE and HANCOCK, JR.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (112 AD2d 856).